Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-11, 22, 24-27, 29, 33, 35-38, 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haines (US 2002/0163678)(from IDS).
Regarding claim 1, Haines discloses A volume hologram including a holographic medium (para. 7, claim 6 – volume hologram), the holographic medium including (i.e., open language for the claim, per MPEP 2111.03):

the first image including a lenticular lens layer including an array of lenticules (para. 9 – lenticular sheet having cylindrical lenslets) and a lenticular image layer (para. 9 – overlay plate) including first and second interlaced images corresponding with the array of lenticules (Abstr – scrambled images; para. 10 – composite hologram). 
Regarding independent claim 22, the reference further discloses 22.  A volume hologram including a holographic medium (para. 7, claim 6 – volume hologram), the holographic medium including (i.e., open language for the claim, per MPEP 2111.03): 
a first optical interference structure (para. 9 – lenticular sheet having cylindrical lenslets) which replays a first image including first data upon illumination with a first wavelength of light (para. 9 - reconstruction light beam); and 
a second optical interference structure (para. 9 – overlay plate) which replays a second image including second data upon illumination with a second wavelength of light (para. 9 – image beam). 
Regarding independent claim 33, the reference further discloses 33.  A volume hologram including a holographic medium (para. 7, claim 6 – volume hologram), the holographic medium including (i.e., open language for the claim, per MPEP 2111.03): 
a first optical interference structure (para. 9 – lenticular sheet having cylindrical lenslets) which upon illumination at a first angle replays a first image including first data (abst - covert image, scrambled image); and 


 	Regarding claim 2, the reference further discloses A hologram according to claim 1, wherein the first interlaced image includes first data and wherein the second interlaced image includes second data (para. 5 – covert and overt images). 
Regarding claims 4, 24, and 35, the reference further discloses A hologram according to claim 2, wherein the first and/or second data includes security (para. 5 – difficult for a forger), verification (in the alternative), validation (in the alternative), identification (in the alternative) and/or authentication data (in the alternative). 
Regarding claims 8, 25, and 36, the reference further discloses 8.  A hologram according to claim 2, wherein the first and second data contain co-encrypted elements (Abstr – scrambled images).  
 	Regarding claims 9 and 39, the reference further discloses 9.  A hologram according to claim 1, wherein the first optical interference structure replays the first image upon illumination with a first wavelength of light (para. 9 - reconstruction light beam); and wherein the holographic medium further includes a second optical interference structure which replays a second image upon illumination with a second wavelength of light (para. 9 - image beam). 
 	Regarding claims 10 and 27, the reference further discloses 10.  A hologram according to claim 1, wherein the first optical interference structure replays the first image upon illumination at a first angle (para. 9 – angle e); and wherein the holographic medium further includes a second optical interference structure which replays a second image upon illumination at a second angle (para. 9 
 	Regarding claims 11, 29, and 40, the reference further discloses 11.  A hologram according to claim 1, wherein the first optical interference structure replays the first image at a first apparent depth upon illumination;  and wherein the holographic medium further includes a second optical interference structure which replays a second image at a second apparent depth upon illumination (para. 9 – vertical parallax – this means different depths). 
Regarding claims 26 and 37, the reference further discloses 26.  A hologram according to claim 22, wherein the first and/or second image includes a lenticular lens layer including an array of lenticules and a lenticular image layer including first and second interlaced images corresponding with the array of lenticules (para. 9 – lenticular sheet having cylindrical lenslets; lenslets in a lenticular device are also called lenticules). 
 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20090207465- interactive security element, US-20050161512 - optically variable personalized indicia; US-20040121241-volume hologram medium;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872